 

EXHIBIT 10.34

 

Draft – Confidential

Translation for information purposes only

The binding text must be signed in French

 

 

SETTLEMENT AGREEMENT

 

BETWEEN THE UNDERSIGNED:

 

Align Technology registered with the Registry of Commerce and Companies of Paris
under number 434.581.278, having its registered office at 29, rue Jean-Jacques
Rousseau in Paris (75001), France, and represented by Mr. Jeremy Mosley,
Président, duly authorized,

 

Hereafter “the Company”

 

ON THE ONE HAND

 

AND:

 

Mr. Philippe Mollard residing at 86, quai de Jemmapes in Paris (75010) – France,

 

Hereafter “the Employee,”

 

ON THE OTHER HAND

 

Page 1 of 7

 



--------------------------------------------------------------------------------

 

Draft – Confidential

Translation for information purposes only

The binding text must be signed in French

 

 

WHEREAS:

 

1.   The Employee joined the Company effective on February 1, 2001 in the
capacity of Operation Director as an Executive (Cadre) and subject to the
National Collective Bargaining Agreement for trading on dental product.

 

2.   As of the beginning of 2002, the Company experienced substantial economic
difficulties, as the result of the long-term decline in the market for dental
prosthesis. These difficulties, incidentally, were aggravated during all the
long of the year 2002.

 

3.   It was under these circumstances that on September 16, 2002 the Employee
was convened to a pre-dismissal meeting held on September 25, 2002.

 

By registered letter with acknowledgment of receipt dated October 14, 2002, the
Employee was terminated for the following economic grounds:

 

“(…) it has been now several years that our Company is facing important economic
difficulties. These difficulties are the consequence of the recession of the
business our Company belongs, i.e.: dental prosthesis.

 

As a result of this situation, the Group has been facing net losses, which were
equal to $37.3 million (around €37.3 million) for the first six months of 2002,
including $18.5 million for the first quarter of 2002 and $18.8 million for the
second one.

 

Currently, our business is in the red and this situation also concerns the
French company where you work: it had serious declining cases submissions and
revenue through out the fiscal year 2001 and the last half of fiscal year 2002.

 

Our Company booked revenues, for the first eight months of this year, were equal
only to 15% of the total operating expenses, which means that operating expenses
are six times higher than revenues, and case submissions are only 1/3 of the
total revised target for the year to date. As a result, we are in a very
critical economic situation.

 

Because of these difficulties, and because of the pronounced fall off of the
French company revenues, we are obliged to proceed to a reorganization under
jeopardy of our business and Company in the short term.

 

In this conditions, we have to suppress your job of Operations Director which is
no longer justified with respect of the new organization needed by the situation
described above.”

 

4.   By letter with acknowledge of receipt, date November 7, 2002, the Employee
immediately notified the Company that he disputed the motive for his
termination, and that he considered this termination wrongful, absent of any
real and serious cause, and severely damagingly to his professional image.

 

Page 2 of 7



--------------------------------------------------------------------------------

 

Draft – Confidential

Translation for information purposes only

The binding text must be signed in French

 

 

The Employee stated that he believed he had suffered professional, moral and
material prejudice he deems reparable by the payment of an indemnity in the
total amount of one hundred thousand euro (€100,000).

 

5.   For its part, the Company believes that the Employee’s termination is
justified to the extent that the economic difficulties it has encountered are
manifestly exhibited.

 

In this respect, the Company announced that the pursuit of contractual relations
with the Employee had become impossible given, in particular, the elimination of
his position as Operations Direction and the absence of any available position
that would permit the reassignment of the Employee within the Align group.

 

Finally, the Company disputed the totality of grievances evoked by the Employee
and the excessive amount of the indemnity the latter is seeking in compensation
for the prejudice he believes he has suffered.

 

6   Nevertheless, the Parties, desiring to settle amicably the dispute arising
from the Employee’s termination, have decided, after each seeking separate
counsel, to make reciprocal concessions and have agreed, in application of
Articles 2044 to 2058 of the French Civil Code, to settle the litigation that
opposes them through a transaction.

 

The Employee furthermore confirms that his consent for this agreement was given
in an entirely free and enlightened manner.

 

 

IT IS HEREBY AGREED AS FOLLOWS:

 

ARTICLE 1:

 

1.1   The Employee acknowledges receipt of his termination letter on October 15,
2002.

 

1.2   The Employee acknowledges that, according to his dismissal letter
provisions, his 6-month notice period has commenced only on November 1, 2002 and
that the Company has decided to release him from the completion of his notice
period effective on the said date. Consequently, and according to French Labor
law, the effective date of the breach of the Employee’s employment contract will
April 30, 2003. On this date, the Company will deliver to the Employee his work
certificate (Certificat de Travail).

 

1.3   During the course of the notice period of the Employee, and for practical
reasons and follow up of the files, the Company could solicit and/or ask him,
punctually, to come in its premises, what the Employee specifically accepts. In
the event the Company requests the Employee to come in its premises, a 5-days
notice period should be respected.

 

Page 3 of 7



--------------------------------------------------------------------------------

 

Draft – Confidential

Translation for information purposes only

The binding text must be signed in French

 

 

As a consequence, the Employee hereby promises to remain contactable by the
Company during his notice period and to communicate to it any new phone and/or
mail details.

 

 

ARTICLE 2:

 

The Employee shall receive, within ten days of signature at the latest of this
agreement, his ASSEDIC certificate, a summary of his salary as well as the
outstanding balance of any accounts, including the following items:

 

-   A dismissal conventional indemnity in the total of one thousand three
hundred and ninety-two euro (€1,392);

 

-   An indemnity in compensation of notice period in the total gross amount of
eighty-three thousand five hundred and thirty-four euros and zero four cents
(€283,534.04);

 

-   An indemnity in compensation of outstanding paid vacation days in the total
gross amount of twenty-five thousand nine hundred and nineteen euros and twenty
three cents (€25,919.23).

 

The compensation used as a base for calculating the various indemnities
mentioned above is the average of salary, commission and bonuses paid to the
Employee over the course of the past twelve months, to which the Employee hereby
expressly acknowledges.

 

The sums described above, except the dismissal indemnity, shall be paid to
Employee after deduction of the employee portion of social charges and CSG-CRDS.

 

 

ARTICLE 3:

 

3.1   To put an end to all litigation relating to the execution or termination
of his employment contract, and in reparation of each of the different
prejudices evoked by the Employee, as a one-time lump-sum payment of all sums,
of any kind whatsoever, including those that may have been overlooked, the
Company agrees to:

 

  -   transfer, upon the signature of the present Settlement agreement, the
title of the car provided to the Employee for the purposes of his functions. The
net accounting value of the car is equal to twenty seven thousand nine hundred
and five euros (€27,905);

 

  -   pay the Employee a settlement indemnity, in the definitive lump-sum amount
of forty-four thousand euro (€44,000) before deduction of CSG-CRDS applicable to
this indemnity and to the net accounting value of the car, in conformance with
applicable law.

 

Page 4 of 7



--------------------------------------------------------------------------------

 

Draft – Confidential

Translation for information purposes only

The binding text must be signed in French

 

 

Consequently, the Employee recognizes that he will receive a net settlement
indemnity in the amount of thirty eight thousand three hundred and sixty euro
and seventy-eight cents (€38,360.78).

 

3.2   It is understood that this payment is designed to remedy the damage to
career and reputation claimed by the Employee, provided however that it shall
not under any circumstances constitute an acknowledgment by the Company that
termination of his employment contract was unlawful.

 

3.3   This settlement indemnity, one-time and definitive in nature, net of
CSG-CRDS, shall be paid to the Employee upon signature of this agreement and in
the form of a Company cheque.

 

The car’s different documents will be delivered to the Employee upon the
signature of this agreement. Reciprocally the Employee promises to do, without
delay, all the formalities issued by the car transfer on his proper name, namely
regarding insurance.

 

IN SETTLEMENT

 

ARTICLE 4:

 

The Employee shall return to the Company, upon the signature of this agreement,
all documents or materials belonging to the latter that may be in his
possession.

 

 

ARTICLE 5:

 

The Employee hereby acknowledges holding stock purchase options attributed to
him as part of the Align Technology, Inc. 2001 Options Incentive Plan. With
regard to them, the Employee will refer to the term and conditions of the said
Plan.

 

The Employee will receive a letter from the Company’s Stock Options
administrator with highlights of his possibilities as regards the exercising of
his options under the above mentioned Plan.

 

 

ARTICLE 6:

 

6.1   The Employee hereby promises not to harm the interests of the Company or
companies within the Align group, nor to divulge any information, whether of a
written or oral nature, to which he has had access in the course of his
relations with the Company and with the Company’s customers, the disclosure of
which could cause any prejudice to the Company, unless legally bound to do so,
nor to publicly release such information. In the

 

Page 5 of 7



--------------------------------------------------------------------------------

 

Draft – Confidential

Translation for information purposes only

The binding text must be signed in French

 

 

event of the Employee’s failure to comply, the Company reserves the right to
pursue all necessary legal means to safeguard its interests.

 

6.2   Reciprocally, the Company promises not to harm the interests of the
Employee.

 

 

ARTICLE 7:

 

7.1   Subject to the payment of the sums mentioned above, the Employee hereby
waives the reemployment priority and all right to any legal pursuit or action of
any kind whatsoever relating to the execution or termination of employment
contract, against the Company or any and all companies within the Align group.

 

The Company and the Employee recognize that the Employee occupied the mandate
(Mandat social) of Président of the Company from February 1, 2001 to October 16,
2002. Therefore, subject to the payment of the sums mentioned above, the
Employee hereby also waives all right to any legal pursuit or action of any kind
whatsoever relating to the execution or termination of his mandate against the
Company or any and all companies within the Align group. However, the Company
acknowledges that the Employee reserves the rights under his mandate to defend
his interest in the case of any legal or fiscal challenge or pursuit that may
arise and which relates to his mandate.

 

7.2   The Employee hereby acknowledges having been satisfied of all his rights
relating to the execution and termination of his mandate and employment
contract.

 

Specifically, he hereby acknowledges having received all sum that may be owing
him for any reason whatsoever by the Company, including, but not limited to, any
sums for his mandate, salary, salary bonuses, reimbursement of professional
expenses, paid vacation indemnities, severance indemnities, indemnities for
non-compliance with proper termination procedures, indemnity for termination
without justification and damages on any kind.

 

7.3   Reciprocally, the Company waives all rights to legal pursuit or action
against the Employee related to the execution or termination of his mandate and
employment contract.

 

 

ARTICLE 8:

 

8.1   The Parties promise not to reveal the terms of this accord, unless legally
bound to do so. Each of them shall refrain, more generally, from making any
public comment relating to this separation or of a nature to harm the reputation
or image of the other party.

 

8.2   Each of the Parties to this agreement shall assume on its own behalf the
social or fiscal consequences of this settlement.

 

Page 6 of 7



--------------------------------------------------------------------------------

 

Draft – Confidential

Translation for information purposes only

The binding text must be signed in French

 

 

ARTICLE 9:

 

This agreement constitutes a transaction as defined by Articles 1124 and 2044
and sub. of the French Civil Code and in particular as defined by Article 2052,
which provides that:

 

“Transaction shall have, between the parties, the authority of a legal judgment
of last resort. They shall not be challenged for reasons of legal error nor for
inequity.”

 

Each Party acknowledges having enough time to consider the provisions of this
agreement. The Employee acknowledges that the definitive and irrevocable
character of this transaction was brought to his attention.

 

 

Executed in two originals, one for each of Parties,

In Paris, on November 27, 2002

 

 

         

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

For ALIGN TECHNOLOGY

Mr. Jeremy Mosley

President

     

The Employee

Mr. Philippe Mollard

 

 

Initial each page and sign the last page with the handwritten comment:

“Good for transaction, waiver of all legal pursuit or action.”

 

Page 7 of 7